DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “plurality of registers 128” seen on page 9, paragraph 35, line 11 of the specification.  Examiner notes that the 128 might represent a typographical error and actually refer to element 218, however appropriate clarification is required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olorode et al. (US Publication Number 2015/0310902, hereinafter “Olorode”) in view of Radhakrishnan et al. (US Publication Number 2016/0183185, herein after “Radhakrishnan”).

5.	As per claim 1, Olorode teaches an electronic device comprising: a first chipset having an always-on storage circuit configured to store status information associated with the first chipset (first chipset seen in figure 2, element 203 VTag feeding into TM[0] with the always on architecture which keeps a portion of the chipset active, paragraph 20); a second chipset configured to store status information associated with the second chipset (second chipset 203 feeding into TM[1]); and a shared bus (Tag bus seen to be coupled to each of the chipsets between stage 1 and 2, figure 2) coupled to the first chipset and the second chipset, and configured to provide the second chipset with access to the status information (tag information associated with relative access, paragraphs 19 and 20) stored at the always-on storage circuit when the first chipset is in a low-power state (the different parts of the memory have an always on state and low power state, paragraph 19).  
Olorode does not appear to explicitly disclose a first chipset for wireless communications.
However, Radhakrishnan discloses a first chipset for wireless communications (wireless communications , paragraphs 25) having an always-on storage circuit (the circuitry will maintain an always on functionality via deep sleep controller where the rest of the system enters low power mode, paragraph 26).
Olorode and Radhakrishnan are analogous art because they are from the same field of endeavor of active power management of components in a power conservancy environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Olorode and Radhakrishnan before him or her, to modify the interface of Oloraode to include the enhance connectivity of Radhakrishnan because it would allow for robustness in the system.
	One of ordinary skill would be motivated to make such modification in order to enhance power handling across a plurality of interfaces. Therefore, it would have been obvious to combine Radhakrishnan with Olorode to obtain the invention as specified in the instant claims.

6.	As per claim 10, Olorode teaches an electronic device comprising: a chipset (figure 2, chipsets feeding in to TM[0…3]); and an inter-chipset bus coupled to the chipset (Tag bus, routed from 201, figure 2); and priority handling circuitry coupled between the chipset and the inter- chipset bus (phase step functionality with priority Tm[0…3]) and includes a first queue associated with a first priority and a second queue associated with a second priority that is lower than the first priority (paragraphs 20 and 21, data RAM in stage 2 handling the decoded priority functionality), the first queue configured to store data of a first type for the inter-chipset bus, and the second queue configured to store data of a second type for the inter-chipset bus (plurality of data type stored in the 4-way data RAM allowing for triggered data wake up for the priority based on TM[0]…TM[3]).  
Olorode does not appear to explicitly disclose a chipset for wireless communications; a queue configured to store messages.  
However, Radhakrishnan discloses a chipset for wireless communications (wireless communications , paragraphs 25); a first queue configured to store messages of a first type, and the second queue configured to store messages of a second type (paragraph 38, packet queue 231, figure 2b where the first queue of first type can store deep sleep mode related packets and other packets in a second queue partition of second type).
Olorode and Radhakrishnan are analogous art because they are from the same field of endeavor of active power management of components in a power conservancy environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Olorode and Radhakrishnan before him or her, to modify the interface of Olorode to include the enhance connectivity of Radhakrishnan because it would allow for robustness in the system.
	One of ordinary skill would be motivated to make such modification in order to enhance power handling across a plurality of interfaces. Therefore, it would have been obvious to combine Radhakrishnan with Olorode to obtain the invention as specified in the instant claims.

7.	As per claim 17, Olorode teaches an electronic device comprising: a first chipset (chipset Vtag along the TM[0] column, figure 2); a second chipset (chipset Vtag along TM[1]), the first and second chipsets being configured to operate by sharing power (paragraph 20, power mechanism for the chipsets where there are different modes therein); and a shared bus coupled to the first and second chipsets (Tag bus, from 201 , figure 2), the first chipset being configured to negotiate with the second chipset to use a first amount of power at a first time and a second mount of power at a second time (phase management of power architecture paragraphs 20 – 23) that is less than the first amount of power at least in part by using the shared bus to send a power request message to the second chipset (phase power groups for trigger seen along the TM[0…3] priority, figure 2, paragraph 24).  
Olorode does not appear to explicitly disclose a battery; a first chipset for wireless communications; a second chipset for wireless communications, the first and second chipsets being configured to operate by sharing power from the battery; the first chipset being configured to negotiate with the second chipset to use a first amount of power at a first time and a second mount of power at a second time.  
However, Radhakrishnan discloses a battery (power from the battery in this environment, paragraphs 2 and 3); a first chipset for wireless communications (211, figure 2b); a second chipset for wireless communications (221, figure 2b), the first and second chipsets (paragraph 25) being configured to operate by sharing power from the battery (paragraphs 22 – 28, Bluetooth and WiFi power configuration ); the first chipset being configured to negotiate with the second chipset to use a first amount of power at a first time and a second mount of power at a second time (paragraphs 44 – 48, the two times and power associated there in are in the form of entering/exiting a power save mode).  
Olorode and Radhakrishnan are analogous art because they are from the same field of endeavor of active power management of components in a power conservancy environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Olorode and Radhakrishnan before him or her, to modify the interface of Olorode to include the enhance connectivity of Radhakrishnan because it would allow for robustness in the system.
	One of ordinary skill would be motivated to make such modification in order to enhance power handling across a plurality of interfaces. Therefore, it would have been obvious to combine Radhakrishnan with Olorode to obtain the invention as specified in the instant claims.

8.	Olorode modified by the teachings of Radhakrishnan as seen in claim 1 above, as per claim 2, Olorode teaches an electronic device further comprising: a third chipset (Vtag chipset column with TM[2], figure 2) configured to store status information associated with the third chipset, the shared bus (Tag bus seen routed between stage 1 and 2, figure 2) being coupled to the third chipset and configured to provide the third chipset with access to the status information stored at the always-on storage circuit when the first chipset is in the low-power state (power state, 20).  

9.	Olorode modified by the teachings of Radhakrishnan as seen in claim 1 above, as per claim 3, Olorode teaches an electronic device, wherein the second chipset includes a second always-on storage circuit configured to store the status information associated with the second chipset (always on architecture which keeps a portion of the chipset active, paragraph 20 and the different parts of the memory have an always on state and low power state, paragraph 19).  

10.	Olorode modified by the teachings of Radhakrishnan as seen in claim 1 above, as per claim 4, Olorode teaches an electronic device further comprising: a third chipset having a third always-on storage circuit configured to store status information associated with the third chipset (third chipset associated with TM[2], figure 2, always on architecture which keeps a portion of the chipset active, paragraph 20 and the different parts of the memory have an always on state and low power state, paragraph 19).  

11.	Olorode modified by the teachings of Radhakrishnan as seen in claim 1 above, as per claim 5, Olorode teaches an electronic device, wherein the shared bus is configured to provide access to the status information stored at the second always-on storage circuit when the second chipset is in the low-power state and the status information stored at the third always-on storage circuit when the third chipset is in the low-power state (various settings stored in 201, and the different parts of the memory have an always on state and low power state, paragraph 19).  

12.	Olorode modified by the teachings of Radhakrishnan as seen in claim 1 above, as per claim 6, Olorode teaches an electronic device, wherein the lower-power state is a sleep state (napping state, paragraph 20 of Olorode and deep sleep seen in Radhakrishnan, paragraph 46).  

13.	Olorode modified by the teachings of Radhakrishnan as seen in claim 1 above, as per claim 7, Olorode teaches an electronic device, wherein the always-on storage circuit remains powered when the first chipset is in the low-power state (always on architecture which keeps a portion of the chipset active, paragraph 20).  

14.	Olorode modified by the teachings of Radhakrishnan as seen in claim 1 above, as per claim 8, Radhakrishnan teaches an electronic device, wherein the first chipset is a Bluetooth chipset and the second chipset is a Wi-Fi chipset (211 and 221, figure 2b).  
15.	Olorode modified by the teachings of Radhakrishnan as seen in claim 1 above, as per claim 9, Olorode teaches an electronic device, wherein the shared bus is a two-wire bus (figure 2, bus seen between stages 1 and 2 from 201).  

16.	Olorode modified by the teachings of Radhakrishnan as seen in claim 10 above, as per claim 11, Olorode teaches an electronic device further comprising: a second chipset coupled to the chipset via the inter-chipset bus, at least a portion of the messages of the first type being associated with the second chipset and at least a portion of the messages of the second type being associated with the second chipset (chipsets seen TM[0]…TM[3], along different phases the processing has associated messages dependent upon one another, paragraph 21).  

17.	Olorode modified by the teachings of Radhakrishnan as seen in claim 10 above, as per claim 12, Olorode teaches an electronic device further comprising: a third chipset coupled to the chipset via the inter-chipset bus, at least an additional portion of the messages of the first type being associated with the third chipset and at least an additional portion of the messages of the second type being associated with the third chipset (chipsets seen TM[2], along different phases the processing has associated messages dependent upon one another, paragraph 21).  

18.	Olorode modified by the teachings of Radhakrishnan as seen in claim 10 above, as per claim 13, Olorode teaches an electronic device, wherein the messages of the first type comprise real-time messages and the messages of the second type comprise long-term messages (wake up trigger messages, paragraph 21, and the data packet messages also seen in Radhakrishnan paragraph 41).  

19.	Olorode modified by the teachings of Radhakrishnan as seen in claim 10 above, as per claim 14, Olorode teaches an electronic device, wherein the priority handling circuitry comprises transmit priority handling circuitry and receive priority handling circuitry, and the first and second queues are associated with the receive priority handling circuitry (plurality of data type stored in the 4-way data RAM allowing for triggered data wake up for the priority based on TM[0]…TM[3]). 
 
20.	Olorode modified by the teachings of Radhakrishnan as seen in claim 10 above, as per claim 15, Olorode teaches an electronic device, wherein the priority handling circuitry includes a third queue for the transmit priority handling circuitry associated with the first priority and a fourth queue for the transmit priority handling circuitry associated with the second priority (plurality of data type stored in the 4-way data RAM allowing for triggered data wake up for the priority based on TM[0]…TM[3]).  

21.	Olorode modified by the teachings of Radhakrishnan as seen in claim 10 above, as per claim 16, Olorode teaches an electronic device further comprising: a second chipset coupled to the chipset via the inter-chipset bus, the first queue being configured to receive a real-time message from the second chipset via the inter- chipset bus and the second queue being configured receive a long-term message from the second chipset via the inter-chipset bus (wake up trigger messages, paragraph 21, and the data packet messages also seen in Radhakrishnan paragraph 41).  

22.	Olorode modified by the teachings of Radhakrishnan as seen in claim 17 above, as per claim 18, Olorode teaches an electronic device, wherein the second chipset is configured to use a greater amount of power at the second time than at the first time (variation in power is seen in utilization of different power modes, paragraph 20).  

23.	Olorode modified by the teachings of Radhakrishnan as seen in claim 17 above, as per claim 19, Olorode teaches an electronic device further comprising: a third chipset coupled to the shared bus, the first chipset being configured to negotiate with the third chipset for power usage at least in part by using the shared bus to send an additional power request message to the third chipset (phased handling, paragraphs 21 – 23).  
	
24.	Olorode modified by the teachings of Radhakrishnan as seen in claim 17 above, as per claim 20, Radhakrishnan teaches an electronic device further comprising: an antenna coupled to the first and second chipsets, the first chipset being configured to negotiate with the second chipset for access to the antenna using the shared bus (paragraphs 34 and 35, wireless antenna handling, figure 2b).

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deshpande/Gallardo/Thakur/Chellappan/Xue/Offen/Chhabra/Felch have teachings of power management in a system with various modes and levels of efficiency therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184